                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
JEROME L. MALLORY,

                       Plaintiff,

v.                                                              Case No: 6:17-cv-1524-Orl-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


                                MEMORANDUM OF DECISION
       Jerome L. Mallory (Claimant) appeals to the District Court from a final decision of the

Commissioner of Social Security (the Commissioner) denying his application for disability

insurance benefits (DIB). Doc. 1. Claimant argued, in part, that the Administrative Law Judge

(the ALJ) erred by failing to apply the correct legal standards to the opinion of Sunita Patel, M.D.

Doc. 20 at 21. For the reasons set forth below, the Commissioner’s final decision is REVERSED.

                                    I.   THE ALJ’S DECISION

       Claimant filed an application for DIB in 2011. Doc. 20 at 1. Claimant alleged a disability

onset date of July 8, 2010. Id. Claimant’s application was denied on September 12, 2014. Id.

Claimant timely appealed to the U.S. District Court for the Middle District of Florida, which

reversed the Commissioner’s decision and remanded the claim for further proceedings. Id. at 1-2.

       The ALJ issued her decision on May 17, 2017. R. 486-498. In the decision, the ALJ found

that Claimant had the following severe impairments: degenerative disc disease, degenerative

changes in the feet, obesity, cognitive disorder, and depressive disorder. R. 489. The ALJ found
that Claimant had a residual functional capacity (RFC) to perform less than a full range of light

work as defined by 20 C.F.R. § 404.1567(b).1 R. 491. Specifically, the ALJ found as follows:

        After careful consideration of the entire record, the undersigned finds that, through
        the date last insured, the claimant had the residual functional capacity to perform
        light work as defined in 20 CFR 404.1567(b) except he can never climb ladders,
        ropes, or scaffolds, but can occasionally climb ramps and stairs. He can
        occasionally balance, stoop, kneel, crouch, or crawl. He must avoid concentrated
        exposure to pulmonary irritants and workplace hazards. He can perform simple,
        routine, repetitive tasks with minimal changes in a work setting and no production
        rate pace work. He can occasionally interact with supervisors, coworkers, and the
        general public.

Id. The ALJ posed a hypothetical question to the vocational expert (VE) that was consistent with

the foregoing RFC determination, and the VE testified that Claimant was capable of performing

jobs in the national economy. R. 1229-31. The ALJ thus found that Claimant was capable of

performing jobs that existed in significant numbers in the national economy.                R. 496-98.

Therefore, the ALJ found that Claimant was not disabled. Id.

                                II.     STANDARD OF REVIEW

        “In Social Security appeals, [the court] must determine whether the Commissioner’s

decision is ‘supported by substantial evidence and based on proper legal standards.’” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (citations omitted).                      The

Commissioner’s findings of fact are conclusive if supported by substantial evidence. 42 U.S.C. §

405(g). Substantial evidence is more than a scintilla – i.e., the evidence must do more than merely



1
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in
this category when it requires a good deal of walking or standing, or when it involves sitting most
of the time with some pushing and pulling of arm or leg controls. To be considered capable of
performing a full or wide range of light work, you must have the ability to do substantially all of
these activities. If someone can do light work, we determine that he or she can also do sedentary
work, unless there are additional limiting factors such as loss of fine dexterity or inability to sit for
long periods of time.” 20 C.F.R. § 404.1567(b).




                                                  -2-
create a suspicion of the existence of a fact, and must include such relevant evidence as a

reasonable person would accept as adequate to support the conclusion. Foote v. Chater, 67 F.3d

1553, 1560 (11th Cir. 1995) (citing Walden v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982) and

Richardson v. Perales, 402 U.S. 389, 401 (1971)). Where the Commissioner’s decision is

supported by substantial evidence, the Court will affirm, even if the reviewer would have reached

a contrary result as finder of fact, and even if the reviewer finds that the evidence preponderates

against the Commissioner’s decision. Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991);

Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991). The Court must view the evidence as a

whole, taking into account evidence favorable as well as unfavorable to the decision. Foote, 67

F.3d at 1560. The district court “‘may not decide the facts anew, reweigh the evidence, or

substitute [its] judgment for that of the [Commissioner].’” Phillips v. Barnhart, 357 F.3d 1232,

1240 n.8 (11th Cir. 2004) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

                                       III.   ANALYSIS

       The weighing of treating, examining, and non-examining physicians’ opinions is an

integral part of steps four and five of the sequential evaluation process. At step four, the ALJ

assesses the claimant’s RFC and ability to perform past relevant work. Phillips, 357 F.3d at 1238.

“The residual functional capacity is an assessment, based upon all of the relevant evidence, of a

claimant’s remaining ability to do work despite his impairments.” Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997). The ALJ is responsible for determining the claimant’s RFC. 20

C.F.R. § 404.1546(c). In doing so, the ALJ must consider all relevant evidence, including, but not

limited to, the medical opinions of treating, examining, and non-examining medical sources. 20

C.F.R. § 404.1545(a)(1), (3); see also Rosario v. Comm’r of Soc. Sec., 877 F. Supp. 2d 1254, 1265

(M.D. Fla. 2012).




                                               -3-
       At step five, once the claimant has proven that the claimant can no longer perform past

relevant work, the burden shifts to the Commissioner “to show the existence of other jobs in the

national economy which, given the claimant’s impairments, the claimant can perform.” Jones v.

Apfel, 190 F.3d 1224, 1228-30 (11th Cir. 1999) (quoting Hale v. Bowen, 831 F.2d 1007, 1011

(11th Cir. 1987)). An ALJ may rely on the testimony of a VE in determining whether the claimant

can perform other jobs in the national economy. Id. at 1229. The ALJ is required to pose

hypothetical questions that are accurate and that include all of the claimant’s functional limitations.

Pendley v. Heckler, 767 F.2d 1561, 1563 (11th Cir. 1985). However, the ALJ need not include

“each and every symptom” of the claimant’s impairments, Ingram v. Comm’r of Soc. Sec. Admin.,

496 F.3d 1253, 1270 (11th Cir. 2007), or medical “findings . . . that the ALJ . . . properly rejected

as unsupported” in the hypothetical question, Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155,

1161 (11th Cir. 2004). Where the ALJ relies on the VE’s testimony at step five but fails to include

all the claimant’s functional limitations in the hypothetical question, the final decision is not

supported by substantial evidence. Pendley, 767 F.2d at 1562 (quoting Brenem v. Harris, 621 F.2d

688, 690 (5th Cir. 1980)).2

       On October 7, 2011, Dr. Patel, a State agency medical consultant, completed a physical

residual functional capacity assessment of Claimant. R. 277-85. Therein, Dr. Patel opined, in part,

that Claimant suffered from hearing limitations and that Claimant must avoid concentrated

exposure to noise. R. 281. The ALJ considered Dr. Patel’s opinions and found that they were

entitled to great weight. R. 495. Specifically, the ALJ stated as follows:




2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all the decisions of the former Fifth Circuit handed down
prior to the close of business on September 30, 1981.




                                                 -4-
       Dr. Sunita Patel, MD, a State agency medical consultant, (Exhibit B6F) expressed
       her opinion, after reviewing the record, that the claimant could lift up to 20 pounds
       occasionally and up to 10 pounds frequently, as well as sit, stand or walk for 6 hours
       each in an 8 hour workday. He could frequently balance, kneel, and crawl, as well
       as climb, stoop, and crouch. He had no manipulative limitations. He was to avoid
       concentrated exposure to noise. The undersigned gives Dr. Patel's opinions great
       weight as they are consistent with the medical evidence contained in the file
       regarding the relevant period. However, the undersigned finds that the claimant has
       additional postural limitations based on the record and the claimant's testimony.
       The undersigned also does not find that the claimant has limitations resulting from
       hearing loss as the claimant did not appear to have hearing problems during
       testimony.

Id. (emphasis added). Despite finding that Dr. Patel’s opinions were entitled to great weight, the

ALJ failed to include in the RFC a limitation regarding Claimant’s exposure to noise. R. 491. In

addition, the ALJ failed to include a limitation regarding Claimant’s exposure to noise in the

hypothetical to the VE. R. 1229-31. The ALJ provided no explanation for her failure to include a

limitation regarding Claimant’s exposure to noise.3 R. 486-98.

       Claimant argues that the ALJ failed to apply the correct legal standards to Dr. Patel’s

opinion. Doc. 20 at 21. Specifically, Claimant argues, in part, that the ALJ erred by failing to

account for Dr. Patel’s opinion that Claimant must avoid concentrated exposure to noise. Id. The

undersigned agrees. The ALJ assigned “great weight” to the opinions of Dr. Patel, and, in fact,

specifically referred to Dr. Patel’s opinion regarding Claimant’s exposure to noise when doing so.

R. 495. But the ALJ, without explanation, failed to include a limitation regarding Claimant’s

exposure to noise in the RFC or in the hypothetical to the VE. R. 491, 1229-31. Thus, the

undersigned finds that the ALJ erred. See Hanna v. Astrue, 395 F. App’x 634, 636 (11th Cir. 2010)



3
  The Court recognizes that the ALJ gave an explanation for why she believes that Claimant does
not have limitations resulting from hearing loss, but the ALJ did not explain how Claimant’s
alleged hearing loss is related to an opinion that Claimant must avoid concentrated exposure to
noise. Further, although the Court is not reversing on this basis, the Court notes that it has concerns
regarding the ALJ’s explanation for why the ALJ did not credit Dr. Patel’s opinion that Claimant
suffered from hearing limitations.



                                                 -5-
(“The ALJ must state the grounds for his decision with clarity to enable us to conduct meaningful

review.”) (citation omitted); Shireman v. Colvin, 2016 WL 2939157, at *8-11 (N.D. Fla. May 19,

2016) (finding that the ALJ erred by failing to explain why he did not account for the claimant’s

moderate limitation in the ability to respond appropriately to usual work situations where the ALJ

had given significant weight to the relevant doctor’s opinions); Martin v. Comm’r of Soc. Sec., No.

3:12-cv-900-J-MCR, 2013 WL 3893260, at *5-7 (M.D. Fla. July 26, 2013) (finding that the ALJ

erred by failing to account for the claimant’s marked limitations in the claimant’s ability to respond

appropriately to usual work situations and to changes in a routine work setting where the ALJ gave

considerable weight to the relevant doctor’s opinions but failed to properly reject the specific

opinions at issue).

       The Commissioner’s arguments to the contrary are unavailing.              Doc. 20 at 22-26.

Specifically, the Commissioner’s argument that the ALJ properly considered Claimant’s demeanor

at the hearing when evaluating Claimant’s alleged hearing impairment is inapplicable to Dr. Patel’s

opinion that Claimant must avoid concentrated exposure to noise. Doc. 20 at 25-26. It is not

apparent – and the ALJ does not explain – how Claimant’s alleged hearing loss, or lack thereof,

would subsume Dr. Patel’s opinion that Claimant must avoid concentrated exposure to noise.

Whether Claimant suffers from a hearing limitation as a result of hearing loss is a separate issue

from whether Claimant must avoid concentrated exposure to noise. Indeed, the form completed

by Dr. Patel treats the limitations as separate issues, noting Claimant’s hearing limitations in a

section titled “Communicative Limitations” and noting Claimant’s need to avoid concentrated

exposures to noise in a separate section titled “Environmental Limitations.” R. 281. And neither

the ALJ nor the Commissioner explain how Claimant’s alleged hearing loss is somehow related to

Dr. Patel’s opinion that Claimant must avoid concentrated exposure to noise. Thus, the Court finds




                                                -6-
determinative the ALJ’s failure to explain how the RFC accounts for Claimant’s limitation or why

Claimant’s limitation was excluded from the RFC. See Winshcel, 631 F.3d at 1179 (“[W]hen the

ALJ fails to ‘state with at least some measure of clarity the grounds for his decision,’ we will

decline to affirm ‘simply because some rationale might have supported the ALJ's conclusion.’”)

(citation omitted); Hanna, 395 F. App’x at 636 (“The ALJ must state the grounds for his decision

with clarity to enable us to conduct meaningful review.”) (citation omitted); Shireman v. Colvin,

2016 WL 2939157, at *8-11 (finding that the ALJ erred by failing to explain why he omitted

claimant’s moderate limitation in the ability to respond to usual work situations from the RFC).

         Finally, the undersigned is unpersuaded by the Commissioner’s apparent attempt to argue

that the ALJ’s error was harmless. Doc. 20 at 24. Once the claimant has proven that the claimant

can no longer perform past relevant work, it is the Commissioner’s burden “to show the existence

of other jobs in the national economy which, given the claimant’s impairments, the claimant can

perform.”4 Jones, 190 F.3d at 1228-30 (citation omitted). And the undersigned will not step into

the shoes of the VE to determine whether a limitation regarding Claimant’s exposure to noise

would preclude Claimant from performing jobs in the national economy. See Pendley, 767 F.2d

at 1562 (finding that the ALJ’s decision was not supported by substantial evidence where the

hypothetical to the VE did not include all of the claimant’s functional limitations).

         Given the foregoing, the Court accepts Claimant’s assignment of error. Because this issue

is dispositive, there is no need to address Claimant’s remaining arguments. See Diorio v. Heckler,

721 F.2d 726, 729 (11th Cir. 1983) (on remand the ALJ must reassess the entire record); McClurkin

v. Soc. Sec. Admin., 625 F. App’x 960, 963 n.3 (11th Cir. 2015) (per curiam) (no need to analyze

other issues when case must be reversed due to other dispositive errors).



4
    The ALJ found that Claimant had no past relevant work. R. 496.



                                                -7-
                                     IV.   CONCLUSION

       For the reasons stated above, it is ORDERED that:

       1.      The final decision of the Commissioner is REVERSED; and

       2.      The Clerk is directed to enter judgment for Claimant and against the

               Commissioner, and close the case.

       DONE and ORDERED in Orlando, Florida on January 18, 2019.



 




Copies furnished to:

Counsel of Record

The Court Requests that the Clerk
Mail or Deliver Copies of this order to:

The Honorable Kathleen H. Eiler
Administrative Law Judge
c/o Office of Disability Adjudication and Review
SSA ODAR Hearing Ofc
3505 Lake Lynda Dr.
Suite 300
Orlando, FL 32817-9801




                                              -8-
